WHITE, Presiding Judge.
This was a prosecution for engaging-in and pursuing the occupation of retail liquor dealer without first having obtained a license therefor. It was instituted by a complaint made before the county attorney. This complaint alleges that the offense was committed on the 12th day of November, 1890.
In his jurat to the affidavit or complaint the county attorney certifies that it was subscribed and sworn to before him on the 6th day of November, 1890—that is, that the complaint was made six days before the offense is alleged to have been committed. The jurat of the officer is not only essential to a complaint (Scott v. The State, 9 Texas Ct. App., 434; Robertson v. The State, 25 Texas Ct. App., 529; Neiman v. The State, 29 Texas Ct. App., 360), but must also be presumed to import verity to the extent of its declarations. With regard to its necessary recitals, if there is a conflict with the instrument certified it must control. Lanham v. The State, 9 Texas Court of Appeals, 232, is a case directly in point with the case we are considering. The complaint is *429a predicate for and essential as a basis for the information. They are both necessary parts of the prosecution, and must be filed together. Code Crim. Proc., arts., 35, 36, 431. If the complaint alleges an impossible date it will not support an information, but the latter will be quashed. Collins v. The State, 5 Texas Ct. App., 37; Hefner v. The State, 16 Texas Ct. App., 573; Huff v. The State, 23 Texas Ct. App., 291; Brewer v. The State, 5 Texas Ct. App., 248.
Because the complaint was made at a date anterior to the offense alleged, it is insufficient and invalid; and because the information is not based upon and supported by a valid complaint, the judgment is reversed and the prosecution is dismissed.

Reversed and dismissed.

Hurt, J., absent.